ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77I The following new portfolios were added to JHF II. 1. International Growth Fund 2. Mutual Shares Fund 3. Retirement 2010 Portfolio 4. Retirement 2015 Portfolio 5. Retirement 2020 Portfolio 6. Retirement 2025 Portfolio 7. Retirement 2030 Portfolio 8. Retirement 2035 Portfolio 9. Retirement 2040 Portfolio 10. Retirement 2045 Portfolio 11. Retirement 2050 Portfolio 12. Mid Cap Growth Index Fund 13. Mid Cap Value Index Fund International Growth Fund Investment Objective: The fund seeks to achieve long-term growth of capital. Principal Investment Strategies The fund invests primarily in a diversified portfolio of international securities whose issuers are considered by the fund’s subadviser to have strong earnings growth. The fund will, under normal circumstances, invest at least 80% of its net assets (plus any borrowings for investment purposes) in stocks of any market capitalization. The fund invests significantly in non-U.S. issuers. The fund focuses its investments in equity securities of foreign issuers that are listed on a recognized foreign or U.S. securities exchange or traded in a foreign or U.S. over-the-counter market. The fund invests, under normal circumstances, in issuers located in at least three countries outside of the U.S., emphasizing investment in issuers in the developed countries of Western Europe and the Pacific Basin. The fund may also invest up to 20% of its total assets in issuers located in developing countries. The subadviser employs a disciplined investment strategy that emphasizes fundamental research, supported by quantitative analysis, portfolio construction and risk management techniques. The strategy primarily focuses on identifying issuers that have experienced, or exhibit the potential for, accelerating or above average earnings growth but whose prices do not fully reflect these attributes. Investments for the portfolio are selected bottom-up on a security-by-security basis. The focus is on the strengths of individual issuers, rather than sector or country trends. Use of Hedging and Other Strategic Transactions.
